Citation Nr: 1711154	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-32 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right foot, to include as a result of exposure to herbicide agents.  

2.  Entitlement to specially adaptive housing. 

3.  Entitlement to an effective date prior to March 17, 2008, for the award of a 70 percent rating for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to August 1972.  He died in February 2014 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 (PTSD) and March 2009 (peripheral neuropathy of the right foot and specially adaptive housing) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the appeal currently lies with the St. Petersburg, Florida, RO.

In March 2013, the Veteran and the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

The claims on appeal were remanded by the Board in June 2013 for further development.  Following the Veteran's death, his surviving spouse was recognized as the substituted appellant by the RO pursuant to 38 U.S.C.A. § 5121A (West 2014) (providing for substitution in some cases if the Veteran died, as here, on or after October 10, 2008) in May 2014 and the case now returns for further appellate review.  

The Board notes that, in a July 2016 submission, the appellant inquired as to the status of an accrued benefits claim for cancer.  However, a review of the record indicates that the only issues pending at the time of the Veteran's death were those currently on appeal before the Board.  If the appellant believes this is incorrect, she should contact her representative and/or the RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peripheral neuropathy of the right foot and an earlier effective date for the award of a 70 percent rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in February 2014, prior to the issuance of an appellate decision regarding his claim for specially adaptive housing.

2.  Specially adaptive housing benefits are not periodic monetary benefits and, as such, the appellant may not act as a substitute claimant as to that issue.



CONCLUSION OF LAW

Due to the death of the Veteran, the issue of entitlement to specially adaptive housing is moot.  38 U.S.C.A. §§ 2101, 5121, 7104 (West 2014); 38 C.F.R. 
§§ 3.809, 3.1010, 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that, following the Board's June 2013 remand of the issue of entitlement to specially adaptive housing benefits, the Veteran died in February 2014.  However, prior to his death, the Board had not issued an appellate decision as to such matter.

The Board must dismiss the claim of entitlement to specially adaptive housing as moot.  In reaching this determination, the Board observes that the appellant filed a claim for substitution under 38 C.F.R. § 3.1010 and the RO recognized her as a substitute claimant in May 2014.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. 
§ 3.1010 (2016).  However, under 38 C.F.R. § 3.1010, an eligible substitute may only request to substitute for a deceased claimant in a claim for periodic monetary benefits or in an appeal of a decision with respect to such a claim that was pending before the Board when the claimant died.  In this case, the claim for specially adaptive housing benefits is not a claim for periodic monetary benefits.  Rather, such a claim is for assistance in acquiring specially adaptive housing in the form of a limited grant-type payment.

Notably, with exceptions only for cases of substitution under 38 C.F.R. § 3.1010, Veteran's claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  Because the Veteran's claim for specially adaptive housing was not a claim for periodic monetary benefits, the appeal as to this issue became moot by virtue of the Veteran's death.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302.  For these reasons, the appeal must be dismissed.


ORDER

The appeal as to the issue of entitlement to specially adaptive housing is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, another remand is necessary to ensure that due process is followed so that there is a complete record upon which to decide the appellant's claims for service connection for right foot peripheral neuropathy and entitlement to an earlier effective date for the award of a 70 percent rating for PTSD so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard, as discussed above, these claims were remanded by the Board in June 2013 and have been returned to the Board following the appellant's substitution as claimant.  Unfortunately, there has not been substantial compliance with the prior remand directives and, as such, the claims must be remanded for a second time.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

In June 2013, the Board remanded the Veteran's claim for service connection for right foot peripheral neuropathy so that he could be afforded a VA examination with opinion addressing the etiology of his reported disability.  It does not appear from a review of the record that the Veteran was afforded an examination prior to his death.  Rather, the record contains what appears to be a partial QTC (contract) opinion rendered in September 2015.  Unfortunately, the opinion appears incomplete as it solely addresses the issue of whether the Veteran had early onset peripheral neuropathy of the right foot within one year of his last exposure to herbicide agents.  No opinion was rendered as to whether the Veteran had a right foot peripheral neuropathy disorder that was directly related to his in-service exposure to herbicide agents.  Additionally, as discussed more fully below, the September 2015 examiner did not have an opportunity to review the Veteran's complete medical records as the AOJ did not associate them with the file on remand.  Thus, the opinion is inadequate and an addendum must be obtained on remand.

In the June 2013 remand, the Board also directed that the AOJ should make attempts to obtain certain treatment records relevant to the Veteran's claims including those from a Colesville, Maryland, VA Medical Center (VAMC) (1980's), Wilmington, Delaware VAMC (1980 to present), and Miami, Florida VAMC (December 2011 to present).  The Board also advised that the Veteran should be asked to provide releases for any private treatment records from providers who treated him for his PTSD in the year prior to his March 17, 2008, claim for an increased rating, to specifically include Dr. Miranda.  In July 2013, the AOJ sent the Veteran a letter asking him to identify the VA treatment center in Colesville, Maryland, and to provide a release for any private treatment records not currently on file.  Later that month, the Veteran advised that the treatment he received was in Coatesville, Pennsylvania, not Colesville, Maryland; he also advised that he had no additional medical evidence to submit.  Despite the fact that the Veteran identified the VA treatment facility as requested, the AOJ sent another letter to the Veteran requesting that he provide further information regarding his treatment at the Coatesville, Pennsylvania, VAMC.  A subsequent Report of Contact indicates that the Veteran again reported that he had no additional medical evidence to submit in support of his claims.  Thereafter, there is no indication that the AOJ ever made any attempts to obtain the identified VA records.  While the Veteran advised that he personally had no additional medical evidence to submit, VA was on actual and constructive notice of the existence of outstanding medical evidence in its possession.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Thus, attempts to obtain these records must be made on remand.

Regarding the potentially outstanding treatment records from Dr. Miranda, the Board observes that the appellant reported that the records might be relevant during the March 2013 Board hearing.  She further reported that, while Dr. Miranda had retired, his family was running the business and was probably capable of providing the records.  In May 2014, the AOJ sent the appellant a letter similar to those sent to the Veteran in July 2013, requesting that she provide releases for any relevant private treatment records.  The May 2014 letter was returned to the AOJ as undeliverable later that month with a forwarding address handwritten on the envelope.  However, it does not appear that the AOJ ever re-mailed the letter to the appellant.  Thus, while the Veteran indicated that he did not have any additional evidence to submit, the Board finds that as remand is otherwise required and, as the appellant was not given an opportunity to respond to the May 2014 letter, another attempt to obtain any outstanding private treatment records must be made on remand.

Thereafter, the AOJ should review all treatment records obtained in connection with the aforementioned requests, as well as the full record, and conduct any additionally indicated development, to include obtaining any retrospective opinion(s) so as to determine the level of severity of the Veteran's PTSD within the one year prior to March 17, 2008, deemed necessary for the adjudication of such claim.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Finally, in the June 2013 remand the Board directed the AOJ to issue a supplemental statement of the case (SSOC) after completing the requested development, but the AOJ never issued an SSOC.  Therefore, the appeal must also be remanded so that the AOJ can issue an SSOC that fully addresses the issues on appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all identified treatment records that have not previously been obtained, to include those from VA facilities in Coatesville, Pennsylvania (dated from the 1980s), Wilmington, Delaware (dated from 1980 to February 2014), and Miami, Florida (dated from December 2011 to February 2014).  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Provide the appellant with an opportunity to submit any additional private medical evidence pertaining to the severity of the Veteran's PTSD within the one year prior to March 17, 2008, that is not of record.  Send her the necessary authorizations for the release of any private treatment records not currently on file, to specifically include those from Dr. Miranda dated within the one year period prior to March 17, 2008.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in her possession.

3.  After obtaining any outstanding records, forward the claims file, to include a copy of this REMAND, to a VA examiner to obtain an opinion concerning the nature and etiology of the Veteran's right foot peripheral neuropathy.  

Following a review of the record, the examiner should address the following questions:

a)  Please identify all forms of peripheral neuropathy, or any related disability, of the right foot that existed between approximately December 2007 and the Veteran's death in February 2014.  The examiner should specifically discuss the February 2013 letter from a VA clinician noting that the Veteran suffered from severe chronic idiopathic peripheral neuropathy.

b)  For each diagnosis pertaining to peripheral neuropathy of the right foot, is such at least as likely as not (a 50% or greater probability) causally related to the Veteran's military service, to include his presumed exposure therein to herbicide agents?  In rendering this opinion, the examiner should document consideration of the Veteran's report of continuity of symptoms from shortly after service until the present time, and a negative opinion should not rely solely on the silent service treatment reports.  

The examiner should explain the reasons for the conclusions reached.  While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included delayed onset neuropathy in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's diagnosed right foot neuropathy (if identified), without regard to the conditions VA recognizes as being due to herbicides agents, is nevertheless at least as likely as not related to his exposure to herbicide agents in Vietnam.

4.  As relevant to the claim for an earlier effective date for a 70 percent rating for PTSD, the AOJ should review all treatment records obtained in connection with the aforementioned request, as well as the full record, and conduct any additionally indicated development, to include obtaining any retrospective opinion(s) deemed necessary for the adjudication of such claim.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the claims file since the issuance of the October 2012 SSOC.  If the claims remain denied, the appellant and her representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


